For Immediate Release Prologis Reports First Quarter 2016 Earnings Results SAN FRANCISCO (April 19, 2016) – Prologis, Inc. (NYSE: PLD), the global leader in logistics real estate, today reported results for the first quarter of 2016. HIGHLIGHTS § Core funds from operations per diluted share was $0.61, up 24 percent year-over-year § Prologis’ share of GAAP same store NOI increased 7.4 percent § Prologis’ share of GAAP rent change on rollovers was +20.1 percent § Short-term financing associated with the acquisition of the KTR real estate portfolio was fully repaid, ahead of plan "We are off to an excellent start this year," said Hamid Moghadam, chairman and CEO, Prologis. "Operating conditions remain extremely healthy in the majority of our markets, above our expectations. Consumption and e-commerce are the key drivers of our growth and both continue to grow faster than underlying economies would suggest. These factors, combined with our focused investment strategy, have resulted in strong operational and financial results in the first quarter.” HIGH-QUALITY PORTFOLIO DRIVES RECORD OPERATING RESULTS Owned & Managed 1Q16 1Q15 Notes Period End Occupancy 96.1% 95.9% Leases Signed 46MSF 39MSF Record leasing volume Customer Retention 84.4% 86.3% Prologis Share 1Q16 1Q15 Notes Rent Change (GAAP) 20.1% 11.5% Record led by the U.S. at 27.3% Rent Change (Cash) 8.6% 4.7% Same store NOI (GAAP) 7.4% 3.7% Record led by the U.S. at 9.6% Same store NOI (Cash) 6.0% 4.2% PRUDENT CAPITAL DEPLOYMENT Prologis Share 1Q16 Notes Building Acquisitions $46M Weighted avg stabilized cap rate 6.6% Development Stabilizations $468M 63% outside the U.S. Estimated weighted avg yield 6.8% Estimated weighted avg margin 26.8% Estimated value creation $126M Development Starts $193M Estimated weighted avg margin 20.3% Estimated value creation $39M % Build-to-suit 41.5% Total Dispositions (Buildings and Land) and Contributions $617M Excludes $198M of cash received from the installment sale related to Facebook Weighted avg stabilized cap rate 5.7% Excludes land and other real estate CONTINUED STRENGTHENING OF FINANCIAL POSITION During the first quarter, Prologis completed $1.2 billion of refinancings and fully retired the $400 million short-term financing associated with the acquisition of the KTR real estate portfolio. Subsequent to quarter-end, the company recast its Global Line of Credit which now matures in 2021; the new facility was increased by $640 million to $3.0 billion and pricing decreased by 10 basis points to 90 basis points over LIBOR as of the closing of the line. “With the recast of our credit facility last week and our existing yen facility, we’ve increased our total line capacity to $3.4 billion at attractive pricing as well as enhanced our already significant liquidity position,” said Thomas S. Olinger, chief financial officer, Prologis. “During the quarter, we received positive outlook revisions to our Baa1/BBB+ credit ratings from Moody’s and S&P, which support the continued upward trajectory of our balance sheet.” GAAP NET EARNINGS Net earnings per diluted share was $0.39 for the first quarter compared with $0.65 for the same period in 2015. GUIDANCE UPDATED FOR 2016 Per diluted share GAAP Net Earnings $0.87 to $0.95 Core FFO $2.50 to $2.60 AFFO $2.40 to $2.50 Operations Year-end occupancy 96.0% to 97.0% GAAP Same store NOI – Prologis share 4.0% to 4.5% Other Assumptions (in millions) Strategic capital revenue $180 to $190 Net promote income $90 to $100 General & administrative expense* $218 to $228 Realized development gains $150 to $200 Annualized first quarter 2016 dividend *Reduction from original 2016 guidance due to a reclassification of $17 million to strategic capital expenses Capital Deployment (in millions) Development stabilizations (80% Prologis share) $2,000 to $2,200 Development starts (80% Prologis share) $1,800 to $2,300 Building acquisitions (40% Prologis share) $400 to $700 Building and land dispositions (75% Prologis share) $1,700 to $2,200 Building contributions (75% Prologis share, net of retained ownership) $900 to $1,200 The Core FFO and earnings guidance described above excludes any potential future gains (losses) recognized from real estate transactions. In reconciling from net earnings to Core FFO, Prologis makes certain adjustments, including but not limited to real estate depreciation and amortization expense, gains (losses) recognized from real estate transactions and early extinguishment of debt, acquisition costs, impairment charges, deferred taxes and unrealized gains or losses on foreign currency or derivative activity. The difference between the company's Core FFO and net earnings guidance for 2016 relates predominantly to these items. WEBCAST & CONFERENCE CALL INFORMATIONPrologis will host a live webcast and conference call to discuss quarterly results, current market conditions and future outlook. Here are the event details: § Tuesday, April 19, 2016 at 12 p.m. U.S. Eastern Time. § Live webcast at http://ir.prologis.com by clicking Investors>Investor Events and Presentations § Dial in: +1 877-256-7020 or +1 973-409-9692 and enter Passcode 74787274. A telephonic replay will be available April 19-26 at +1 (855) 859-2056 (from the United States and Canada) or +1 (404) 537-3406 (from all other countries) using conference code 74787274.The webcast replay will be posted when available in the Investor Relations “Events & Presentations” section.
